Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/04/2022. Claims 1-21 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendments to incorporate “extracting, from driving records of a plurality of ADVs including a simulated ADV and a real ADV, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator (LQR) controller type, or a hybrid controller type;” & “performing a simulation with the simulated ADV with the updated ADV controller to test the updated ADV controller;” overcome the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to cross profiling source data comprising both simulated and real test data for specific autonomous vehicle types & controller types, distinguishes an apparent novel methodology for motion planning and improving an autonomous vehicle control system. The closest prior art of record for example, discloses re-training or calibration of a model for an autonomous vehicle safety controller, extracting real-world & simulation data in real-time corresponding to the surrounding environment, however extraction of source data specifically for a particular type of ADV with a specific MPC, LQR, or hybrid controller corresponding to the vehicle, is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 10
Applicants amendments to incorporate “extracting, from driving records of a plurality of ADVs including a simulated ADV and a real ADV, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator (LQR) controller type, or a hybrid controller type;” & “performing a simulation with the simulated ADV with the updated ADV controller to test the updated ADV controller;” overcome the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to cross profiling source data comprising both simulated and real test data for specific autonomous vehicle types & controller types, distinguishes an apparent novel methodology for motion planning and improving an autonomous vehicle control system. The closest prior art of record for example, discloses re-training or calibration of a model for an autonomous vehicle safety controller, extracting real-world & simulation data in real-time corresponding to the surrounding environment, however extraction of source data specifically for a particular type of ADV with a specific MPC, LQR, or hybrid controller corresponding to the vehicle, is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 16
Applicants amendments to incorporate “extracting, from driving records of a plurality of ADVs including a simulated ADV and a real ADV, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator (LQR) controller type, or a hybrid controller type;” & “performing a simulation with the simulated ADV with the updated ADV controller to test the updated ADV controller;” overcome the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to cross profiling source data comprising both simulated and real test data for specific autonomous vehicle types & controller types, distinguishes an apparent novel methodology for motion planning and improving an autonomous vehicle control system. The closest prior art of record for example, discloses re-training or calibration of a model for an autonomous vehicle safety controller, extracting real-world & simulation data in real-time corresponding to the surrounding environment, however extraction of source data specifically for a particular type of ADV with a specific MPC, LQR, or hybrid controller corresponding to the vehicle, is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graves (U.S. Patent No. 11364936 B2) discloses a method and system for controlling safety of ego and social objects with a vehicle comprising a controller for motion planning of a vehicle, with real and simulated data, though it is not clear if the vehicle & controller are of a specific type, in particular MPC or LQR controllers. (See Col. 8, L. 7-22. & Col. 24, L. 34-50.). Kentley-Klay (U.S. Patent No. 10459444 B1) discloses autonomous vehicle fleet model training and testing, with training of a machine learning model with both simulation data and real-world data. (See Col. 14, L. 26-39.). Zheng et. al. (U.S. Patent No. 11273836 B2) discloses a method and system for human-like driving lane planning in autonomous driving vehicles, including intrinsic capability parameters specific to the vehicle, though it is not clear if this includes the vehicle controller, and specific controller types. (See Fig. 6C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664